Exhibit 10.1


[Form of]
INDEMNIFICATION AGREEMENT
(with directors and officers)
This Indemnification Agreement (the “Agreement”) is made as of the __ day of
____, ____ (the “Effective Date”), by and between Gulf Island Fabrication, Inc.,
a Louisiana corporation (the “Corporation”), and _______________ (“Indemnitee”).
In consideration of Indemnitee’s service as a [director/officer] of the
Corporation commencing on or before the date hereof, the Corporation and
Indemnitee do hereby agree as follows:
1.Agreement to Serve. Indemnitee agrees to serve or continue to serve as a
[director/officer] of the Corporation for so long as Indemnitee is elected or
appointed or until such earlier time as Indemnitee tenders a resignation in
writing.
2.    Limitation of Liability.
To the fullest extent permitted by the Articles of Incorporation and By-Laws of
the Corporation in effect on the Effective Date and, if and to the extent the
Articles of Incorporation and By-Laws are amended to permit further limitations,
in effect at any time prior to the determination of liability, Indemnitee shall
not be personally liable in damages for breach of Indemnitee’s fiduciary duty as
a director or officer. The Board of Directors of the Corporation will not take
any action to effect any amendment to the Articles of Incorporation or By-Laws
the effect of which would be to deny, diminish or encumber Indemnitee’s right to
exculpation under this Section 2, except as otherwise may be required to comply
with applicable law.
3.    Maintenance of Insurance.
(a)    The Corporation represents that it presently maintains in force and
effect directors and officers liability insurance (“D&O Insurance”) policies
that provide primary and excess coverage on behalf of the Corporation’s
directors and officers on the terms and conditions specified therein (the
“Insurance Policies”). Subject only to the provisions of Section 3(b) hereof,
the Corporation hereby agrees that, so long as Indemnitee shall continue to
serve as a director or officer (or shall continue at the request of the
Corporation to serve in any capacity referred to in Section 5(a) hereof) and
thereafter so long as Indemnitee shall be subject to any possible Claim, the
Corporation shall purchase and maintain in effect for the benefit of Indemnitee
one or more valid and enforceable policy or policies of D&O Insurance providing,
in all respects, coverage reasonably comparable (including Side A) to that
currently provided pursuant to the Insurance Policies, provided that the
Corporation shall have no obligation to provide primary coverage or excess
coverage in excess of the amount of coverage provided on the Effective Date.
(b)    The Corporation shall not be required to purchase and maintain the
Insurance Policies in effect if D&O Insurance is not reasonably available or if,
in the reasonable business judgment of a majority of the directors of the
Corporation, either (5) the premium cost for such insurance is excessive in
light of the amount of coverage or (5)


-1-

--------------------------------------------------------------------------------




the coverage provided by such insurance is so limited by exclusions, retentions,
deductibles or otherwise that there is insufficient benefit from such insurance.
4.    Advancement of Expenses.
(a)    Subject to Indemnitee’s furnishing the Corporation with a written
undertaking, in a form reasonably satisfactory to the Corporation, (i) that
Indemnitee, in good faith, believes the Standard of Conduct has been met or that
the Claim involves conduct for which the Indemnitee is exculpated under
applicable law and (ii) to repay such amount if it is ultimately determined that
Indemnitee is not entitled under this Agreement and applicable law to
indemnification therefor, the Corporation shall advance Expenses to Indemnitee
in advance of the final disposition of any Claim involving Indemnitee; provided,
however, that Indemnitee will return, without interest, any such advance that
remains unspent at the disposition of the Claim to which the advance related,
and provided further, that advances of such Expenses by the Corporation's D&O
Insurance carrier shall be treated, for purposes of this Section 4(a), as
advances by the Corporation. The written undertaking by Indemnitee must be an
unlimited general obligation of Indemnitee but need not be secured and will be
accepted by the Corporation without reference to the financial ability of
Indemnitee to make repayment.
(b)    Any request for advancement of Expenses shall be submitted by Indemnitee
to the Disbursing Officer in writing and shall be accompanied by a written
description of the Expenses for which advancement is requested. The Disbursing
Officer shall, within 20 days after receipt of Indemnitee's request for
advancement, advance such Expenses unsecured, interest-free and without regard
to Indemnitee's ability to make repayment, provided that if the Disbursing
Officer questions the reasonableness of any such request, that officer shall
promptly advance to the Indemnitee the amount deemed by that officer to be
reasonable and shall forward immediately to the Determining Body a copy of the
Indemnitee's request and of the Disbursing Officer’s response, together with a
written description of that officer’s reasons for questioning the reasonableness
of a portion of the advancement sought. The Determining Body shall, within 20
days after receiving such a request from the Disbursing Officer, determine the
reasonableness of the disputed Expenses and notify Indemnitee and the Disbursing
Officer of its decision, which shall be final, subject to Indemnitee’s right
under Section 6 to seek a judicial adjudication of Indemnitee’s rights.
(c)    Indemnitee's right to advancement under this Section 4 shall include the
right to advancement of Expenses incurred by Indemnitee in a suit against the
Corporation under Section 6 to enforce Indemnitee's rights under this Agreement.
Such right of advancement shall, however, be subject to Indemnitee's obligation
pursuant to Indemnitee’s undertaking described in Section 4(a) to repay such
advances, to the extent provided in Section 6, if it is ultimately determined in
the enforcement suit that Indemnitee is not entitled to indemnification for a
Claim.
5.    Indemnification.


-2-

--------------------------------------------------------------------------------




(a)    The Corporation shall, in the manner provided in this Section 5,
indemnify and hold harmless Indemnitee against Expenses incurred in connection
with any Claim against Indemnitee (whether as a subject of or party to, or a
proposed or threatened subject of or party to, the Claim) or in which Indemnitee
is involved solely as a witness or person required to give evidence, by reason
of Indemnitee’s position:
(A)    as a director or officer of the Corporation,
(B)    as a director or officer of any subsidiary of the Corporation or as a
fiduciary with respect to any employee benefit plan of the Corporation, or
(C)    as a director, officer, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other for profit or not for profit entity or enterprise, if such
position is or was held at the request of the Corporation,
whether relating to service in such position before or after the Effective Date,
if (5) Indemnitee is successful in defense of the Claim on the merits or
otherwise, as provided in Section 5(d), or (5) Indemnitee has been found by the
Determining Body to have met the Standard of Conduct; provided that no
indemnification shall be made in respect of any Claim by or in the right of the
Corporation as to which Indemnitee shall have been adjudged by a court of
competent jurisdiction, after exhaustion of all appeals therefrom, to be liable
to the Corporation unless, and only to the extent, a court shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses as the court shall deem proper, and provided
further, that Expenses incurred in connection with a Claim for which Indemnitee
has been reimbursed or indemnified by the Corporation’s D&O Insurance carrier
shall be credited against the Corporation’s obligation under this Section 5(a)
with respect to such Claim.
(b)    Promptly upon becoming aware of the existence of any Claim with respect
to which Indemnitee may seek indemnification hereunder, Indemnitee shall notify
the President (or, if the President is the Indemnitee, the next ranking
executive officer who is not an Indemnitee with respect to the Claim) of the
existence of the Claim, who shall promptly advise the Board of Directors that
establishing the Determining Body will be a matter presented at the next
regularly scheduled meeting of the Board of Directors. Delay by Indemnitee in
giving such notice shall not excuse performance by the Corporation hereunder
unless, and only to the extent that, the Corporation did not otherwise learn of
the Claim and such failure results in forfeiture by the Corporation of
substantial defenses, rights or insurance coverage. After the Determining Body
has been established, the President or that officer’s delegate shall inform
Indemnitee thereof and Indemnitee shall promptly notify the Determining Body, to
the extent requested by it, of all facts relevant to the Claim known to
Indemnitee. The Determining Body shall determine, and advise Indemnitee of its
determination, whether indemnification is permissible within sixty (60) days of
its receipt of all information and facts relevant to the Claim.


-3-

--------------------------------------------------------------------------------




(c)    Indemnitee shall be entitled to conduct the defense of the Claim and to
make all decisions with respect thereto, with counsel of Indemnitee’s choice,
provided that in the event the defense of the Claim has been assumed by the
Corporation through its D&O Insurance carrier or otherwise, then (5) Indemnitee
will be entitled to retain separate counsel from the Corporation’s Counsel (but
not more than one law firm plus, if applicable, local counsel at the
Corporation’s expense if, but only if, Indemnitee shall reasonably conclude that
one or more legal defenses may be available to Indemnitee that are different
from, or in addition to, those available to the Corporation or other defendants
represented by the Corporation through its D&O Insurance carrier or otherwise),
and (5) the Corporation will not, without the prior written consent of
Indemnitee, effect any settlement of the Claim unless such settlement (x)
includes an unconditional release of Indemnitee from all liability that is the
subject matter of such Claim, (y) does not impose penalties or post-settlement
obligations on Indemnitee (except for customary confidentiality obligations),
and (z) does not require payment by Indemnitee of money in settlement.
(d)    To the extent Indemnitee is successful on the merits or otherwise in
defense of any Claim, Indemnitee shall be indemnified against Expenses incurred
by Indemnitee with respect to the Claim, regardless of whether Indemnitee has
met the Standard of Conduct, and without the necessity of any determination by
the Determining Body as to whether Indemnitee has met the Standard of Conduct.
In the event Indemnitee is not entirely successful on the merits or otherwise in
defense of any Claim, but is successful on the merits or otherwise in defense of
any claim, issue or matter involved in the Claim, Indemnitee shall be
indemnified for the portion of Indemnitee’s Expenses incurred in such successful
defense that is determined by the Determining Body to be reasonably and properly
allocable to the claims, issues, or matters as to which Indemnitee was
successful.
(e)    Except as otherwise provided in Section 5(d) and Section 5(j), the
Corporation shall not indemnify any Indemnitee under Section 5(a) unless a
determination has been made by the Determining Body (or by a court upon
application or in a proceeding brought by Indemnitee under Section 6) with
respect to a specific Claim that indemnification of Indemnitee is permissible
because Indemnitee has met the Standard of Conduct. In the event settlement of a
Claim to which Indemnitee is a party has been proposed (“Proposed Settlement”),
the Determining Body shall, promptly after submission to it but prior to
consummation of the Proposed Settlement, make a determination whether Indemnitee
shall have met the Standard of Conduct. In the event such determination is
adverse to Indemnitee, Indemnitee shall be entitled to reject the Proposed
Settlement. In the event of final disposition of a Claim other than by
settlement, the Determining Body shall, promptly after but not before such final
disposition, make a determination whether Indemnitee has met the Standard of
Conduct. In all cases, the determination shall be in writing and shall set forth
in reasonable detail the basis and reasons therefor. The Determining Body shall,
promptly after making such determination, provide a copy thereof to both the
Disbursing Officer and Indemnitee and shall instruct the former to (5) reimburse
Indemnitee as soon as practicable for all Expenses, if any, to which Indemnitee
has been so determined to be entitled and which have not previously been
advanced to Indemnitee under Section 4 (or otherwise recovered by Indemnitee
through an insurance or


-4-

--------------------------------------------------------------------------------




other arrangement provided by the Corporation), and (5) seek reimbursement from
Indemnitee (subject to Indemnitee's rights under Section 6) of all advancements
that have been made pursuant to Section 4 as to which it has been so determined
that Indemnitee is not entitled to be indemnified.
(f)    Indemnitee shall cooperate with the Determining Body at the expense of
the Corporation by providing to the Determining Body, upon reasonable advance
request, any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to make such determination.
(g)    If the Determining Body makes a determination pursuant to Section 5(e)
that Indemnitee is entitled to indemnification, the Corporation shall be bound
by that determination in any judicial proceeding, absent a determination by a
court that such indemnification contravenes applicable law.
(h)    In making a determination under Section 5(e), the Determining Body shall
presume that the Standard of Conduct has been met unless the contrary shall be
shown by a preponderance of the evidence.
(i)    The Corporation and Indemnitee shall keep confidential, to the extent
permitted by law and their fiduciary obligations, all facts and determinations
provided pursuant to or arising out of the operation of this Agreement, and the
Corporation and Indemnitee shall instruct their respective agents to do
likewise.
(j)    An Indemnitee shall be deemed to have met the Standard of Conduct, and
therefore automatically entitled to indemnification without the need for a
determination by a Determining Body, upon a determination by special legal
counsel pursuant to La. R.S. 12:1-855B(2) that, with respect to the proceeding
for which indemnification has been requested (or with respect to any Claim,
issue or matter therein) the Indemnitee engaged in conduct for which liability
has been eliminated under La. R.S. 12:1-832.
6.    Enforcement.
(a)    The rights provided by this Agreement shall be enforceable by Indemnitee
in any court of competent jurisdiction.
(b)    If Indemnitee seeks a judicial adjudication of Indemnitee’s rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Corporation, and shall be indemnified by the
Corporation against, any and all Expenses incurred by Indemnitee in connection
with such proceeding, but only if Indemnitee prevails therein. If it shall be
determined that Indemnitee is entitled to receive part but not all of the relief
sought, then Indemnitee shall be entitled to be reimbursed for all Expenses
incurred by Indemnitee in connection with such proceeding if the indemnification
amount to which Indemnitee is determined to be entitled exceeds 50% of the
amount of Indemnitee’s claim. Otherwise, the reimbursement of Expenses incurred
by Indemnitee in connection with such judicial adjudication shall be
appropriately prorated.


-5-

--------------------------------------------------------------------------------




(c)    In any judicial proceeding described in this Section 6, the Corporation
shall bear the burden of proving that Indemnitee is not entitled to advancement
or reimbursement of Expenses sought with respect to any Claim.
7.    Defined Terms. Terms used but not defined herein shall have the meanings
ascribed to them in Appendix A.
8.    Miscellaneous Provisions. Miscellaneous provisions set forth in Appendix B
shall apply to, and are a part of, this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the date and year first above written.


GULF ISLAND FABRICATION, INC.


By:    
Name:    
Title:    








    
Name



APPENDIX A
DEFINED TERMS
1.
Definitions. As used in this Agreement:

(a)    The term “Change of Control” shall have the meaning ascribed to it in the
Corporation’s 2015 Stock Incentive Plan.
(b)    The term “Claim” shall mean any threatened, pending or completed claim,
action, suit, or proceeding, including discovery, whether civil, criminal,
administrative, arbitrative or investigative and whether made judicially or
extra-judicially, or any separate issue or matter therein, as the context
requires, but shall not include any action, suit or proceeding initiated by
Indemnitee against the Corporation (other than to enforce the terms of this
Agreement), or initiated by Indemnitee against any director or officer of the
Corporation unless the Corporation has joined in or consented in writing to the
initiation of such action, suit or proceeding.
(c)    The term “Determining Body” shall mean (5) the Board of Directors by a
majority vote of all of the qualified directors if the Corporation has at least
two (2) qualified directors, or by a majority of a committee of qualified
directors appointed by such a vote (“Disinterested Directors”), (5) independent
legal counsel (“Special Counsel”) (A) selected by the Disinterested Directors,
or (B) if there are fewer than two Disinterested Directors, selected by the
Board of Directors (in which selection directors who do not qualify as
Disinterested Directors may participate), or (iii) the shareholders of the
Corporation (except that shares owned by or voted under the control of directors
who do not qualify as Disinterested Directors may not be voted); provided,
however, that following a Change of Control, with respect to all matters
thereafter arising out of acts, omissions or events occurring prior to or after
the Change of Control concerning the rights of Indemnitee to seek
indemnification, such determination shall be made by Special Counsel selected by
the Board of Directors in the manner described above in this Appendix A-(c)
(which selection shall not be unreasonably delayed or withheld) from a panel of
three counsel nominated by Indemnitee. Such counsel shall not have otherwise
performed services for the Corporation, Indemnitee or their affiliates (other
than services as Special Counsel in connection with similar matters) within the
five years preceding its engagement. If Indemnitee fails to nominate Special
Counsel within ten business days following written request by the Corporation,
the Board of Directors shall select Special Counsel. Such counsel shall not be a
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee's rights under
this Agreement, nor shall Special Counsel be any person who has been sanctioned
or censured for ethical violations of applicable standards of professional
conduct. The Corporation agrees to pay the reasonable fees and costs of the
Special Counsel referred to above and to fully indemnify such Special Counsel
against any and all expenses, claims, liabilities and damages arising out of or
relating to this Appendix A-(c) or its engagement pursuant hereto. The
Determining Body shall determine in accordance with Section 5 of the
Indemnification Agreement whether and to what extent Indemnitee is entitled to
be indemnified under this Agreement and shall render a written opinion to the
Corporation and to Indemnitee to such effect.
(d)    The term "Disbursing Officer" shall mean, with respect to a Claim, the
President of the Corporation or, if the President is a party to the Claim as to
which advancement or indemnification is being sought, any officer who is not a
party to the Claim and who is designated by the President, which designation
shall be made promptly after the Corporation's receipt of Indemnitee's initial
request for advancement or indemnification and communicated to Indemnitee.
(e)    The term “Expenses” shall mean any reasonable expenses or costs
(including, without limitation, attorney’s fees, fees of experts retained by
attorneys, judgments, punitive or exemplary damages, fines and amounts paid in
settlement) actually and reasonably incurred by Indemnitee with respect to a
Claim, except that Expenses shall not include any amount paid in settlement of a
Claim against Indemnitee (5) by or in the right of the Corporation, or (5) that
the Corporation has not approved, which approval will not be unreasonably
delayed or withheld.
(f)    The term “Standard of Conduct” shall mean conduct by an Indemnitee with
respect to which a Claim is asserted that (i) in the case of conduct in
Indemnitee’s official capacity with the Corporation (i.e. as an officer or
director, as applicable), was in good faith and that Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation, or
(ii) in all other cases, that the conduct was not opposed to the best interests
of the Corporation. In the case of a criminal proceeding, the Standard of
Conduct shall mean conduct that the Indemnitee had no reasonable cause to
believe was unlawful. The termination of any Claim by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet the
Standard of Conduct.



APPENDIX B
MISCELLANEOUS PROVISIONS
1.    Saving Clause. If any provision of this Agreement is determined by a court
having jurisdiction over the matter to require the Corporation to do or refrain
from doing any act that is in violation of applicable law, the court shall be
empowered to modify or reform such provision so that, as modified or reformed,
such provision provides the maximum indemnification permitted by law and such
provision, as so modified or reformed, and the balance of this Agreement, shall
be applied in accordance with their terms. Without limiting the generality of
the foregoing, if any portion of this Agreement shall be invalidated on any
ground, the Corporation shall nevertheless indemnify Indemnitee to the full
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated and to the full extent permitted by law with respect to that
portion that has been invalidated.
2.    Non-Exclusivity. The indemnification and payment of Expenses provided by
or granted pursuant to this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee is or may become entitled under any statute, article
of incorporation, by-law, insurance policy, authorization of shareholders or
directors, agreement or otherwise, including, without limitation, any rights
authorized by the Determining Body in its discretion with respect to matters for
which indemnification is permitted under La. R.S. 12:1-851. The parties
recognize that La R.S. 12:1-851 presently provides that no such other
indemnification measure shall permit indemnification of any person with respect
to conduct for which the person was adjudged liable on the basis of receiving a
financial benefit to which he or she was not entitled, unless otherwise
determined by a court.
3.    Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Following receipt of indemnification payments
hereunder, as further assurance, Indemnitee shall execute all papers reasonably
required and, at the expense of the Corporation, take all action reasonably
necessary to secure such subrogation rights, including execution of such
documents as are reasonably necessary to enable the Corporation to bring suit to
enforce such rights.
4.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute the original.
5.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana.
6.
Successors and Binding Agreement.

(a)    The Corporation shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Corporation, by agreement in
form and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Corporation
would be required to perform if no such succession had taken place.
(b)    Indemnitee’s right to indemnification and advancement of Expenses
pursuant to this Agreement shall continue regardless of the termination of
Indemnitee’s status as a director or officer of the Corporation, and this
Agreement shall inure to the benefit of and be enforceable by Indemnitee’s
personal or legal representatives, executors, administrators, spouses, heirs,
assigns and other successors.
(c)    This Agreement is personal in nature and neither of the parties hereto
shall, without the prior written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 6(a) and 6(b) of Appendix B.
(d)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, reorganization
or otherwise to all or substantially all of the business or assets of the
Corporation), permitted assigns, spouses, heirs, executors, administrators and
personal and legal representatives.
7.    Amendment. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless made in writing signed by the Corporation
and Indemnitee. Notwithstanding any amendment or modification to or termination
or cancellation of this Agreement or any portion hereof, Indemnitee shall be
entitled to indemnification in accordance with the provisions hereof with
respect to any acts or omissions of Indemnitee which occur prior to such
amendment, modification, termination or cancellation.
8.    Effective Date. This Agreement is effective as of the Effective Date,
supersedes in its entirety any prior indemnity or indemnification agreements
between the Corporation and Indemnitee, and covers Claims based on acts,
occurrences and omissions occurring at any time prior to, on or after the
Effective Date.








-6-